Judgment, Supreme Court, New York County (Harold Roth-wax, J.), rendered January 30, 1991, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant’s guilty plea was conditioned on a 2 to 6 year sentence, which was in turn, conditioned on defendant’s cooperation with the prosecutor. At sentencing, the People alleged that defendant had failed to cooperate. That failure was confirmed by defendant’s trial counsel, who had attended the meeting at which the defendant had told the prosecutor that he had no information to give.
Accordingly, the record sufficiently states the reasons why the conditional sentence based upon defendant’s cooperation was not imposed (People v Pistone, 143 AD2d 852). Defendant has also failed to show that the enhanced sentence imposed was an abuse of discretion. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.